Case 7:21-cv-00383-NSR Document 38 Filed 03/02/21 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TYRELL AVERHART,

Plaintiff,
- against -
No. 21 Civ. 383 (NSR)
ANTHONY J. ANNUCCI, Acting Commissioner
of the New York State Department of Corrections DECLARATION OF
and Community Supervision; Bureau Chief LINDSY OSOUNA
MARK: PARKER; Senior Parole Officer
CLARENCE R. NELLY; and Parole Officer
LINDSY OSOUNA

Defendants.

 

 

LINDSY OSOUNA, pursuant to 28 U.S.C. § 1746, declares under penalty of perjury that the

following is true and correct:

1. Iam a defendant in this action. I make this declaration in opposition to Plaintiff's motion
for a preliminary injunction. The information contained herein is based upon my personal
knowledge and review of the records maintained by New York State Department of
Corrections and Community Supervision (“DOCCS”) in the regular course of business.

2. Iam employed by DOCCS as a parole officer in its Queens II Community Supervision
Area Office. I have been a parole officer for DOCCS since 2014.

3. Asa parole officer for Queens II Community Supervision Area Office, I am responsible
for the supervision of parolees assigned to Queens II area.

4. Asa parole officer, I have bi-weekly meetings with parolees assigned to my caseload to
assist their re-entry process and to ensure that they understand and comply with their parole

board conditions.

 
10.

Case 7:21-cv-00383-NSR Document 38 Filed 03/02/21 Page 2 of 6

In January of 2018, Plaintiff Tyrell Averhart (hereinafter “Plaintiff”) was assigned to me
for parole supervision. He was serving his post-release supervision sentence for his 2004
conviction of Rape in the First Degree pursuant to N.Y. Penal Law § 130.35 for forcibly
engaging in a sexual intercourse with a fourteen-year old girl who was physically attacked
prior to the sexual intercourse.

At that time, there was a special parole condition restricting him from having any contact
with a minor who is under age 18 without the permission of the parole officer. I believe
this condition was imposed by the Parole Board based on the nature of Plaintiffs
underlying conviction. Plaintiff had also been classified a Level 3 Sex Offender and was
subject to the Sex Assault Reform Act (“SARA”).

Plaintiff struggled with drug use once he was released to parole supervision. He admitted
to using cocaine, oxycodone, and marijuana on June 16, 2018, and on June 27, 2018, he
tested positive for marijuana. This was in violation of Plaintiffs parole condition, which
prohibited him from using or possessing any controlled substance without proper medical
authorization.

Even though Plaintiff violated his parole condition, the Division of Parole of DOCCS
decided not to violate his parole because he was receiving outpatient drug treatment at that
time.

On December 11, 2018, Plaintiff had a fight with his sister, who lived with Plaintiff and
Plaintiff's mother, and was kicked out of his residence. He moved to a SARA-compliant
men’s shelter thereafter.

In February of 2019, Plaintiff kept failing to report to Division of Parole as required. On

February 19, 2019, Plaintiff tested positive for cocaine and marijuana, and a warrant was
11.

12.

13.

14.

Case 7:21-cv-00383-NSR Document 38 Filed 03/02/21 Page 3 of 6

issued to Plaintiff for a parole violation. On April 10, 2019, a final revocation hearing was
held, and Plaintiff was “revoked and restored” to parole. This means his revocation was
upheld, and his sentence was deemed time served with restoration to parole supervision.
In April of 2019, Plaintiff was sent to a treatment center for substance abuse treatment and
anger management. In May of 2019, Plaintiff was reportedly missing appointments with
the treatment center. This was in violation of the special parole condition which required
him to participate in a substance abuse treatment program as directed by the parole officer.
In May of 2019, Plaintiff also failed to report to the Division of Parole, as required by his
parole conditions. A parole warrant was issued on May 9, 2019. On May 20, 2019, I was
also notified by personnel at Plaintiffs treatment center that he tested positive for alcohol,
cocaine, methadone, and Synthetic Cannabinoids-K2 (“K2”). On July 26, 2019, a final
revocation hearing was held, and Plaintiff was revoked and restored to parole.

On August 22, 2019, Plaintiff's drug test results came back positive for cocaine.

On August 23, 2019, Plaintiff's daughter with his girlfriend Jazmine McKenzie, was born.
I suspected that Plaintiff was physically and emotionally abusive to Jazmine McKenzie.
During August of 2019, the Division of Parole sent Plaintiff to Cornerstone, an in-patient
treatment center, multiple times, but Plaintiff kept failing to show up for evaluations and
appointments. On August 26, 2019, Plaintiff was admitted to Cornerstone, and I was told
that at the time of his admission, he tested positive for oxycodone and methadone. Three
days later, on August 29, 2019, I was told by a personnel at the treatment center that
Plaintiff left the center after getting caught smoking K-2 in the bathroom. On August 29,
2019, Plaintiff also failed to report to the Division of Parole as required under his parole

condition. On the same date, an absconder warrant was issued by the Division of Parole.
15.

16.

17.

18.

Case 7:21-cv-00383-NSR Document 38 Filed 03/02/21 Page 4 of 6

On September 23, 2019, a final revocation hearing was held for Plaintiffs parole
revocation, his third one in 2019, and the Administrative Law Judge revoked Plaintiffs
parole and sentenced him to 12 months in jail or, alternatively, to a 90-days drug treatment
program.

Plaintiff opted for the 90 day drug treatment at Willard Drug Treatment Facility, but in
December of 2019, he was removed from the facility after he was issued a misbehavior
report for misconduct He was thereafter sent to a New York State correctional facility to
complete his 12 months jail sentence.

In December of 2019, I denied Plaintiffs request to be released to his mother’s home when
he completes his 12 months sentence, because his daughter was residing there and I was
worried that Plaintiff would use controlled substances while he was at home and endanger
the child. I was especially worried that he was using K-2, which can cause dangerous side
effects such as hallucination, paranoia, and psychosis. Plaintiff's mother was sick, and ]
was concerned that she would not be able to control Plaintiff if he gets out of control after
using controlled substance.

In July and August of 2020, Plaintiff proposed two addresses for him to be released to. I
denied those addresses because they did not comply with SARA due to their proximity to
schools. Because of his sex offender status, he cannot live in a house that is within 1000
feet of school. I also checked a+third address proposed by Plaintiff in September of 2020,
but had to deny the address after visiting the home and finding that the area that Plaintiff
would be residing was inhabitable. There was a strong smell of chemical fumes in the

house, and I felt that it would not be safe for Plaintiff to live there. The people who were

 
19.

20.

21.

Case 7:21-cv-00383-NSR Document 38 Filed 03/02/21 Page 5 of 6

residing in that address also indicated to me that they did not want Plaintiff to reside at the
house.

In September of 2020, when Plaintiff's mother sent a text message indicating how she is
sad that Plaintiff has not yet seen his daughter, I sent a text message in response to show
that I support Plaintiff and his wellbeing and to indicate that he needs to get the proper
treatment for his drug addiction and stay sober first before the Division of Parole can
consider allowing him to see her.

In February of 2021, I had a further discussion with Bureau Chief Alan Preston regarding
the condition restricting Plaintiff from seeing his child upon his release from custody. After
reviewing Plaintiff's most updated file and his application requesting parental contact, we
determined that the Division of Parole will not be imposing a condition restricting Plaintiff
from seeing his daughter and will allow him to have supervised visits with her when he is
released from custody. The Division of Parole has determined that the visitations should
be supervised at the recommendation of Plaintiff's daughter’s foster care agency. We do
not think this is unreasonable based on Plaintiff's poor performance on parole and his
substance abuse history. The Division of Parole has also determined based on the
information available at this time, and subject to Plaintiff's performance on parole, that
Plaintiff would be permitted to reside in his mother’s home in the event that Plaintiff's
daughter no longer resides in the home, or in the event Plaintiff's daughter’s foster care
situation changes.

This decision was made after speaking to personnel from the foster care agency supervising

Plaintiff's daughter who indicated that Plaintiff and his daughter are not allowed to live
Case 7:21-cv-00383-NSR Document 38 Filed 03/02/21 Page 6 of 6

together in the foster home because as the biological parent, Plaintiff is not permitted by

the statute to live with his child due to the child being in foster care.

22. Plaintiff is free to propose any other SARA-compliant residences, and I will continue to

investigate these residences as necessary. As another avenue for release to parole

supervision, Plaintiff is also currently waiting for an available shelter residence.

Dated: Queens, New York

February

Qh 2021

 

S-

Lindsy Osouna
Parole Officer

 
